DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/7/2022 has been entered. Claims 56, 58, 60, 62 are amended, claims 1- 55 are cancelled. Claims 56- 75 are pending for examinations.
Response to Arguments
Applicant’s arguments with respect to claim(s) filed in the remarks have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 56- 63 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Willars et al. (US Pub. No. 2012/0263051 A1), hereafter Per in view of Koc et al. (US Pub. No. 2013/0242832 A1).

	Regarding claim 56, Per teaches a method performed by a mobile device which communicates with a first apparatus (see [0092] network node can be a first apparatus and wireless terminal can be a mobile device), the method comprising:
	Receiving, from the first apparatus, a radio resource control (RRC) message wherein the RRC message comprises first information, wherein the first information is a request for second information, and wherein the second information comprises an indication of whether the mobile device prefers a long Discontinous Reception (DRX) cycle and information related to a release of an RRC connection; (see [0092] and Figs. 1- 6 in context with [0015].. the network node 34 offers a choice, and the wireless terminal 30 makes a selection or choice of a preferred parameter configuration (e.g., performs acts 1B-2 and 1D-2) in the area or context of DRX (discontinuous reception)…; see [0094]; refer to [0015].. radio access network node offering the plural parameter configurations in a radio resource control (RRC) Connection Reconfiguration message..; further refer to [0093].. an example of suggesting parameter values…. for example, a UE aiming to improve battery life-time could request the network to configure long sleep-intervals interrupted by only short OnDurations. In addition, some UEs may want to have a long continuous active time by having a long drx-InactivityTimer (this way second information includes long DRX preference).… (here offering a choice from network node can be a first information and selection of that offering done by wireless terminal can be a second information; see Fig. 4A for example #70 having first information and #72(4) having second information (i.e. this way mobile device determines whether it provides the second information based on the first information ; further refer to [0116])); further refer to [0105] indicating that wireless terminal is being requested by the network node in offering signal #70 (having first information) for providing to network node a 72(4) (having second information));
	But Per is silent regarding information includes information related to a release of an RRC connection and changed second information is transmitted based on a change in the second information.
	However Koc teaches in [0022] about Examples of user equipment assistance include enabling the eNB to customize the discontinuous reception (DRX) mechanism on a per-user equipment basis based on the user equipment power constraints and quality of experience requirements of applications running on the user equipment. Yet another example is allowing user equipment assisted connection release indications to the network; further see [0028]… If the user equipment sees a minimum probability of having traffic for some amount of time, it can provide user equipment assistance to the eNB to release the radio bearer and allow it to move to idle state in order to save battery power; further refer to [0023- 0025] The user assistance information conveyed from the user equipment to the eNB may include information about the user battery constraint indications, the user equipment DRX parameter information, the user equipment quality of experience metrics of interest, such as latency based on applications running on the user equipment and specific user equipment requests, such as a request to go to idle mode. The user equipment battery constraint indicator allows the user equipment to communicate with the eNB about limitations on the power consumption of the user equipment. When enabled, this indicator indicates that the user equipment would like to be in a maximum power saving mode. Generally, this translates into requesting the longest possible DRX cycle length. Among the reasons why the user equipment would enable such an indicator is that the user equipment is below a battery level threshold (i.e. changed second information; batter level is below threshold hence change happens to previous second information (i.e. battery level is not below threshold))  and would like to have ON periods only on an as needed basis or if the user equipment is a device with power consumption constraints. In any case, the user equipment may request that the eNB update its DRX parameters to optimize power consumption at the user equipment.
	It would have been obvious to one with ordinary skill, in the art at the time of the invention was made to consider the teachings of Koc with the teachings of Per to make system more effective. Having a mechanism wherein the information includes information related to a release of an RRC connection and sending changed second information; greater way resources can be utilized/managed to carry out the power usage optimized steps in the communication system.
	

	Regarding claim 57, Per in view of Koc  teaches as per claim 56, Per state about retaining the second information in a case where the mobile device determines not to provide the second information; already stated above see [0116]… the network provides plural configuration options and, in response, the an autonomous parameter selector 83 wireless terminal 30 selects one of the plural configuration options and applies the parameters of the selected option (the preferred parameter configuration) without telling or asking the network….

	Regarding claim 58, Per teaches a method performed by a first apparatus, the method comprising (see [0092] network node can be a first apparatus and wireless terminal can be a mobile device), the method comprising:
	transmitting a radio resource control (RRC) message to a mobile device the RRC message being configured to include first information, wherein the first information is a request by the first apparatus for the mobile device to provide second information, and wherein the second information includes information indicating whether the mobile device prefers a long Discontinous Reception (DRX) cycle and information related to a release of an RRC connection (see [0092] and Figs. 1- 6 in context with [0015].. the network node 34 offers a choice, and the wireless terminal 30 makes a selection or choice of a preferred parameter configuration (e.g., performs acts 1B-2 and 1D-2) in the area or context of DRX (discontinuous reception)…; see [0094]; refer to [0015].. radio access network node offering the plural parameter configurations in a radio resource control (RRC) Connection Reconfiguration message..; further refer to [0093].. an example of suggesting parameter values…. for example, a UE aiming to improve battery life-time could request the network to configure long sleep-intervals interrupted by only short OnDurations. In addition, some UEs may want to have a long continuous active time by having a long drx-InactivityTimer (this way second information includes long DRX preference).… (here offering a choice from network node can be a first information and selection of that offering done by wireless terminal can be a second information; see Fig. 4A for example #70 having first information and #72(4) having second information (i.e. this way mobile device determines whether it provides the second information based on the first information ; further refer to [0116])); further refer to [0105] indicating that wireless terminal is being requested by the network node in offering signal #70 (having first information) for providing to network node a 72(4) (having second information));
	receiving in case where the second information is changed after transmitting RRC message, the changed second information.
	But Per is silent regarding information includes information related to a release of an RRC connection and receiving in case where the second information is changed after transmitting RRC message, the changed second information.
	However Koc teaches in [0022] about Examples of user equipment assistance include enabling the eNB to customize the discontinuous reception (DRX) mechanism on a per-user equipment basis based on the user equipment power constraints and quality of experience requirements of applications running on the user equipment. Yet another example is allowing user equipment assisted connection release indications to the network; further see [0028]… If the user equipment sees a minimum probability of having traffic for some amount of time, it can provide user equipment assistance to the eNB to release the radio bearer and allow it to move to idle state in order to save battery power; further refer to [0023- 0025] The user assistance information conveyed from the user equipment to the eNB may include information about the user battery constraint indications, the user equipment DRX parameter information, the user equipment quality of experience metrics of interest, such as latency based on applications running on the user equipment and specific user equipment requests, such as a request to go to idle mode. The user equipment battery constraint indicator allows the user equipment to communicate with the eNB about limitations on the power consumption of the user equipment. When enabled, this indicator indicates that the user equipment would like to be in a maximum power saving mode. Generally, this translates into requesting the longest possible DRX cycle length. Among the reasons why the user equipment would enable such an indicator is that the user equipment is below a battery level threshold (i.e. changed second information; batter level is below threshold hence change happens to previous second information (i.e. battery level is not below threshold))  and would like to have ON periods only on an as needed basis or if the user equipment is a device with power consumption constraints. In any case, the user equipment may request that the eNB update its DRX parameters to optimize power consumption at the user equipment.
	It would have been obvious to one with ordinary skill, in the art at the time of the invention was made to consider the teachings of Koc with the teachings of Per to make system more effective. Having a mechanism wherein the information includes information related to a release of an RRC connection and receiving in case where the second information is changed after transmitting RRC message, the changed second information; greater way resources can be utilized/managed to carry out the power usage optimized steps in the communication system.


	Regarding claim 59, Per in view of Koc teaches as per claim 58, Per state about wherein the mobile device is configured to retain the second information in a case where the mobile device determines not to provide the second information; already stated above see [0116]… the network provides plural configuration options and, in response, the an autonomous parameter selector 83 wireless terminal 30 selects one of the plural configuration options and applies the parameters of the selected option (the preferred parameter configuration) without telling or asking the network….

	Regarding claim 60, Per teaches a mobile device comprising: a memory storing instructions; and a processor configured to execute the instructions to (see [0092] network node can be a first apparatus and wireless terminal can be a mobile device):
	Receiving, from the first apparatus, a radio resource control (RRC) message wherein the RRC message comprises first information, wherein the first information is a request for second information, and wherein the second information comprises an indication of whether the mobile device prefers a long Discontinous Reception (DRX) cycle and information related to a release of an RRC connection; (see [0092] and Figs. 1- 6 in context with [0015].. the network node 34 offers a choice, and the wireless terminal 30 makes a selection or choice of a preferred parameter configuration (e.g., performs acts 1B-2 and 1D-2) in the area or context of DRX (discontinuous reception)…; see [0094]; refer to [0015].. radio access network node offering the plural parameter configurations in a radio resource control (RRC) Connection Reconfiguration message..; further refer to [0093].. an example of suggesting parameter values…. for example, a UE aiming to improve battery life-time could request the network to configure long sleep-intervals interrupted by only short OnDurations. In addition, some UEs may want to have a long continuous active time by having a long drx-InactivityTimer (this way second information includes long DRX preference).… (here offering a choice from network node can be a first information and selection of that offering done by wireless terminal can be a second information; see Fig. 4A for example #70 having first information and #72(4) having second information (i.e. this way mobile device determines whether it provides the second information based on the first information ; further refer to [0116])); further refer to [0105] indicating that wireless terminal is being requested by the network node in offering signal #70 (having first information) for providing to network node a 72(4) (having second information));
	But Per is silent regarding information includes information related to a release of an RRC connection and changed second information is transmitted based on a change in the second information.
	However Koc teaches in [0022] about Examples of user equipment assistance include enabling the eNB to customize the discontinuous reception (DRX) mechanism on a per-user equipment basis based on the user equipment power constraints and quality of experience requirements of applications running on the user equipment. Yet another example is allowing user equipment assisted connection release indications to the network; further see [0028]… If the user equipment sees a minimum probability of having traffic for some amount of time, it can provide user equipment assistance to the eNB to release the radio bearer and allow it to move to idle state in order to save battery power; further refer to [0024] about user equipment (UE) requesting the longest possible DRX cycle length.
	It would have been obvious to one with ordinary skill, in the art at the time of the invention was made to consider the teachings of Koc with the teachings of Per to make system more effective. Having a mechanism wherein the information includes information related to a release of an RRC connection; greater way resources can be utilized/managed to carry out the power usage optimized steps in the communication system.
	
	Regarding claim 61, Per in view of Koc and Xiao teaches as per claim 60, Per state about further comprising: retaining the second information in a case where the mobile device determines not to provide the second information; already stated above see [0116]… the network provides plural configuration options and, in response, the an autonomous parameter selector 83 wireless terminal 30 selects one of the plural configuration options and applies the parameters of the selected option (the preferred parameter configuration) without telling or asking the network….

	Regarding claim 62, Per teaches a first apparatus comprises: a memory storing instructions; and a processor configured to execute the instructions to (see [0092] network node can be a first apparatus and wireless terminal can be a mobile device):
	transmit a radio resource control (RRC) message to a mobile device the RRC message being configured to include first information, wherein the first information is a request by the first apparatus for the mobile device to provide second information, and wherein the second information includes information indicating whether the mobile device prefers a long Discontinous Reception (DRX) cycle and information related to a release of an RRC connection (see [0092] and Figs. 1- 6 in context with [0015].. the network node 34 offers a choice, and the wireless terminal 30 makes a selection or choice of a preferred parameter configuration (e.g., performs acts 1B-2 and 1D-2) in the area or context of DRX (discontinuous reception)…; see [0094]; refer to [0015].. radio access network node offering the plural parameter configurations in a radio resource control (RRC) Connection Reconfiguration message..; further refer to [0093].. an example of suggesting parameter values…. for example, a UE aiming to improve battery life-time could request the network to configure long sleep-intervals interrupted by only short OnDurations. In addition, some UEs may want to have a long continuous active time by having a long drx-InactivityTimer (this way second information includes long DRX preference).… (here offering a choice from network node can be a first information and selection of that offering done by wireless terminal can be a second information; see Fig. 4A for example #70 having first information and #72(4) having second information (i.e. this way mobile device determines whether it provides the second information based on the first information ; further refer to [0116])); further refer to [0105] indicating that wireless terminal is being requested by the network node in offering signal #70 (having first information) for providing to network node a 72(4) (having second information));
	receive in case where the second information is changed after transmitting RRC message, the changed second information.
	But Per is silent regarding information includes information related to a release of an RRC connection and receiving in case where the second information is changed after transmitting RRC message, the changed second information.
	However Koc teaches in [0022] about Examples of user equipment assistance include enabling the eNB to customize the discontinuous reception (DRX) mechanism on a per-user equipment basis based on the user equipment power constraints and quality of experience requirements of applications running on the user equipment. Yet another example is allowing user equipment assisted connection release indications to the network; further see [0028]… If the user equipment sees a minimum probability of having traffic for some amount of time, it can provide user equipment assistance to the eNB to release the radio bearer and allow it to move to idle state in order to save battery power; further refer to [0023- 0025] The user assistance information conveyed from the user equipment to the eNB may include information about the user battery constraint indications, the user equipment DRX parameter information, the user equipment quality of experience metrics of interest, such as latency based on applications running on the user equipment and specific user equipment requests, such as a request to go to idle mode. The user equipment battery constraint indicator allows the user equipment to communicate with the eNB about limitations on the power consumption of the user equipment. When enabled, this indicator indicates that the user equipment would like to be in a maximum power saving mode. Generally, this translates into requesting the longest possible DRX cycle length. Among the reasons why the user equipment would enable such an indicator is that the user equipment is below a battery level threshold (i.e. changed second information; batter level is below threshold hence change happens to previous second information (i.e. battery level is not below threshold))  and would like to have ON periods only on an as needed basis or if the user equipment is a device with power consumption constraints. In any case, the user equipment may request that the eNB update its DRX parameters to optimize power consumption at the user equipment.
	It would have been obvious to one with ordinary skill, in the art at the time of the invention was made to consider the teachings of Koc with the teachings of Per to make system more effective. Having a mechanism wherein the information includes information related to a release of an RRC connection and receiving in case where the second information is changed after transmitting RRC message, the changed second information; greater way resources can be utilized/managed to carry out the power usage optimized steps in the communication system.
	
	Regarding claim 63, Per in view of Koc teaches as per claim 62, Per state about wherein the mobile device is configured to retain the second information in a case where the mobile device determines not to provide the second information; already stated above see [0116]… the network provides plural configuration options and, in response, the an autonomous parameter selector 83 wireless terminal 30 selects one of the plural configuration options and applies the parameters of the selected option (the preferred parameter configuration) without telling or asking the network….

Claim 64- 71 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Willars et al. (US Pub. No. 2012/0263051 A1), hereafter Per in view of Koc et al. (US Pub. No. 2013/0242832 A1) and in further view of Xiao et al. (US Pub. No. 2008/0188260 A1).

	Regarding claim 64, Per in view of Koc teaches as per claim 56, but per is silent about wherein the wherein the first apparatus is a first base station, and wherein the second apparatus is a second base station; and wherein the first apparatus and the second apparatus are included in a radio access network; however Xiao described in claim 14 that a Node B (first apparatus) for providing uplink power control in a communication system, the Node B comprising: a processor that measures at least one system performance metric and sends and receives an indicator for the at least one system performance metric measurement via a network backhaul between neighboring Node Bs (second apparatus), the processor configures an adaptive power control parameter based on the at least one system performance metric measured by the Node B and system performance metrics measured by at the least one other neighboring Node B, and uses the adaptive power control parameter to update an uplink transmit power level for at least one user equipment served by the Node B. It would have been obvious to one with ordinary skill, in the art at the time of the invention was made to consider the teachings of Xiao with the teachings of Per in view of Koc, to make system more standardized.

	Regarding claim 65, Per in view of Koc and Xiao teaches as per claim 56, wherein the first apparatus and the second apparatus are included in a radio access network; Xiao already described above; however Xiao described in claim 14 that a Node B (first apparatus) for providing uplink power control in a communication system, the Node B comprising: a processor that measures at least one system performance metric and sends and receives an indicator for the at least one system performance metric measurement via a network backhaul between neighboring Node Bs (second apparatus), the processor configures an adaptive power control parameter based on the at least one system performance metric measured by the Node B and system performance metrics measured by at the least one other neighboring Node B, and uses the adaptive power control parameter to update an uplink transmit power level for at least one user equipment served by the Node B. It would have been obvious to one with ordinary skill, in the art at the time of the invention was made to consider the teachings of Xiao with the teachings of Per in view of Koc, to make system more standardized.

	Regarding claim 66, Per in view of Koc and Xiao teaches as per claim 58, wherein the wherein the first apparatus is a first base station, and wherein the second apparatus is a second base station; and wherein the first apparatus and the second apparatus are included in a radio access network; however Xiao described in claim 14 that a Node B (first apparatus) for providing uplink power control in a communication system, the Node B comprising: a processor that measures at least one system performance metric and sends and receives an indicator for the at least one system performance metric measurement via a network backhaul between neighboring Node Bs (second apparatus), the processor configures an adaptive power control parameter based on the at least one system performance metric measured by the Node B and system performance metrics measured by at the least one other neighboring Node B, and uses the adaptive power control parameter to update an uplink transmit power level for at least one user equipment served by the Node B. It would have been obvious to one with ordinary skill, in the art at the time of the invention was made to consider the teachings of Xiao with the teachings of Per in view of Koc, to make system more standardized.

	Regarding claim 67, Per in view of Koc and Xiao teaches as per claim 58, wherein the first apparatus and the second apparatus are included in a radio access network; however Xiao described in claim 14 that a Node B (first apparatus) for providing uplink power control in a communication system, the Node B comprising: a processor that measures at least one system performance metric and sends and receives an indicator for the at least one system performance metric measurement via a network backhaul between neighboring Node Bs (second apparatus), the processor configures an adaptive power control parameter based on the at least one system performance metric measured by the Node B and system performance metrics measured by at the least one other neighboring Node B, and uses the adaptive power control parameter to update an uplink transmit power level for at least one user equipment served by the Node B. It would have been obvious to one with ordinary skill, in the art at the time of the invention was made to consider the teachings of Xiao with the teachings of Per in view of Koc, to make system more standardized.

	Regarding claim 68, Per in view of Koc and Xiao teaches as per claim 60, wherein the wherein the first apparatus is a first base station, and wherein the second apparatus is a second base station; and wherein the first apparatus and the second apparatus are included in a radio access network; Xiao already described above; however Xiao described in claim 14 that a Node B (first apparatus) for providing uplink power control in a communication system, the Node B comprising: a processor that measures at least one system performance metric and sends and receives an indicator for the at least one system performance metric measurement via a network backhaul between neighboring Node Bs (second apparatus), the processor configures an adaptive power control parameter based on the at least one system performance metric measured by the Node B and system performance metrics measured by at the least one other neighboring Node B, and uses the adaptive power control parameter to update an uplink transmit power level for at least one user equipment served by the Node B. It would have been obvious to one with ordinary skill, in the art at the time of the invention was made to consider the teachings of Xiao with the teachings of Per in view of Koc, to make system more standardized.

	Regarding claim 69, Per in view of Koc and Xiao teaches as per claim 60, wherein the first apparatus and the second apparatus are included in a radio access network; Xiao already described above; however Xiao described in claim 14 that a Node B (first apparatus) for providing uplink power control in a communication system, the Node B comprising: a processor that measures at least one system performance metric and sends and receives an indicator for the at least one system performance metric measurement via a network backhaul between neighboring Node Bs (second apparatus), the processor configures an adaptive power control parameter based on the at least one system performance metric measured by the Node B and system performance metrics measured by at the least one other neighboring Node B, and uses the adaptive power control parameter to update an uplink transmit power level for at least one user equipment served by the Node B. It would have been obvious to one with ordinary skill, in the art at the time of the invention was made to consider the teachings of Xiao with the teachings of Per in view of Koc, to make system more standardized.

	Regarding claim 70, Per in view of Koc and Xiao teaches as per claim 62, wherein the wherein the first apparatus is a first base station, and wherein the second apparatus is a second base station; and wherein the first apparatus and the second apparatus are included in a radio access network; Xiao already described above; however Xiao described in claim 14 that a Node B (first apparatus) for providing uplink power control in a communication system, the Node B comprising: a processor that measures at least one system performance metric and sends and receives an indicator for the at least one system performance metric measurement via a network backhaul between neighboring Node Bs (second apparatus), the processor configures an adaptive power control parameter based on the at least one system performance metric measured by the Node B and system performance metrics measured by at the least one other neighboring Node B, and uses the adaptive power control parameter to update an uplink transmit power level for at least one user equipment served by the Node B. It would have been obvious to one with ordinary skill, in the art at the time of the invention was made to consider the teachings of Xiao with the teachings of Per in view of Koc, to make system more standardized.

	Regarding claim 71, Per in view of Koc and Xiao teaches as per claim 62, wherein the first apparatus and the second apparatus are included in a radio access network; however Xiao described in claim 14 that a Node B (first apparatus) for providing uplink power control in a communication system, the Node B comprising: a processor that measures at least one system performance metric and sends and receives an indicator for the at least one system performance metric measurement via a network backhaul between neighboring Node Bs (second apparatus), the processor configures an adaptive power control parameter based on the at least one system performance metric measured by the Node B and system performance metrics measured by at the least one other neighboring Node B, and uses the adaptive power control parameter to update an uplink transmit power level for at least one user equipment served by the Node B. It would have been obvious to one with ordinary skill, in the art at the time of the invention was made to consider the teachings of Xiao with the teachings of Per in view of Koc, to make system more standardized.
Allowable Subject Matter
	Claims 72- 75 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970. The examiner can normally be reached 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468